DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2, 4, 9-11, 14, 21, and 31 in the reply filed on June 7, 2022 is acknowledged.  The traversal is on the grounds that Kim (WO 2014/144219) does not disclose a top surface of an insert divided into an inner and outer portion in Fig. 18.
This is not found persuasive because the Examiner has referred to both a top surface (Kim, Fig. 18(g), top surface of nanogrooves) and a bottom surface (Fig. 18(g) “glass slide”); and, one or plurality of electrodes (Fig. 18(g), electrodes) on the top surface (Fig. 18(g), top surface of nanogrooves). An insert is not mentioned in at least Group II, claims 34-35, and Group VII, claim 53, so it is not part of the shared technical feature.
The requirement is still deemed proper and is therefore made FINAL.
	
Manner of Making Amendments to Patent Applications
The status identifiers for claims 34-35, 44-47, 49-50, 53-55, and 62-66 should be “(Withdrawn)”. See 37 C.F.R. 1.121(c) and MPEP 714(II)(C)(A). Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [00112], “In some embodiments” should be “In some embodiments”. This typographical error happens three times in the paragraph.
In paragraph [00117], the term “sletec” should be “selected”.
In paragraph [00120], the term “ad or” should be “and/or”.
In paragraph [00131], the term “coincentrically” should be “concentrically”.
In paragraph [00135], the sentence “Techniques for forming electrodes on a surface using laser ablation are known” is repeated.
Applicant is encouraged to review the specification for further informalities.
Appropriate correction is required.

The use of the term:
“Puramatrix” and “Matrigel”
which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to because:
Fig. 3, element 156 should be pointing to the upper-left square electrode of Fig. 3.
In paragraph [00102] of the specification, “spring 322” should be “spring 332”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 9-11, 14, 21, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, 4, and 21 the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the specification relates a definition for “substantially equal” (specification as filed, paragraph [0071]), this definition does not give numeric values for the range of what is considered equal and is thus indefinite.
Claim 4 recites the limitation “the sidewalls” in lines 4 and 6. There is insufficient antecedent basis for this limitation in the claim. The phrase “the sidewalls” should be “the one or more contiguous sidewalls”.
Regarding claim 4, “a first protrusion” and “a circular or semi-circular ring” appear to be the same fixture. However, it is somewhat unclear due to the phrasing of “further comprises” in the claim. Due to this phrasing, there mistakenly appears to be both a first protrusion and a separate circular or semi-circular ring, which is inconsistent with the specification (instant specification, paragraph [00130]).
Regarding claim 4, “with a height from about 1 millimeter to about 10 millimeters” seems to be referring to the one or more contiguous sidewalls of a first protrusion. However, “with a height from about 0.5 to about 15 millimeters” seems to be referring to the ring height defining a cylindrical or substantially cylindrical vessel. It is unknown how the same part, if it is the same part (see above), comprises two different ranges of heights.
Claim 9 recites the limitation “the bottom region of the cavity” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The phrase “the bottom region of the cavity” should be “a bottom region of the cavity”.
Claim 14 recites the limitation “the solution” in lines 14 and 16-17. There is insufficient antecedent basis for this limitation in the claim. The phrase “the solution” should be “a solution”.
Regarding claim 21, the phrase “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Dependent claims 2, 4, 9-11, 14, 21, and 31 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daum (DE 102007003585) (machine translation) in view of Kim (WO 2014/144219).
Regarding claim 1, Daum discloses an insert (claim 2) comprising:
a permeable solid support (paragraph [0010], permeable membrane) comprising a top surface (annotated Fig. 1) and a bottom surface (annotated Fig. 1); the top surface (annotated Fig. 1) horizontal or substantially horizontal relative (annotated Fig. 1), one or a plurality of protrusions (paragraph [0032], Fig. 1, element 6) extending vertically (annotated Fig. 1) from the top surface (annotated Fig. 1); wherein at least one region of the inner portion (annotated Fig. 1, “inner space”) of the top surface (annotated Fig. 1) defines the bottom face of a vessel (annotated Fig. 1) and wherein the one or plurality of protrusions (paragraph [0032], Fig. 1, element 6) define one or more contiguous sidewalls (paragraph [0032], Fig. 1, element 6) of the vessel (paragraph [0011], “insert”);
one or plurality of electrodes (paragraph [0034]) positioned within the vessel (paragraph [0011], “insert”); and
one or plurality of contact pads (annotated Fig. 1).

    PNG
    media_image1.png
    618
    861
    media_image1.png
    Greyscale

Annotated Daum, Fig. 1

	Daum does not disclose:
the top surface horizontal or substantially horizontal relative to a surface onto which the bottom surface of the insert lies;
the top surface divided into an inner portion and an outer portion;
one or plurality of electrodes physically attached to the top surface of the permeable solid support; and,
one or plurality of contact pads, positioned on top of the at least one region of the outer portion of the top surface.
Regarding 1) of claim 1, Kim discloses a top surface (Fig. 21(e), top surface of “PDMS/PU”) horizontal or substantially horizontal relative (Fig. 21(e)) to a surface (Fig. 21(e), “Glass slide”) onto which the bottom of the surface (Fig. 21(e), bottom surface of “PDMS/PU”) of the insert (as taught by Daum, above) lies (Fig. 21(e), bottom surface of “PDMS/PU” is on the “Glass slide”).
Regarding the phrase “onto which the bottom of the surface of the insert lies” Kim’s Fig. 21(e) shows that wires are between the PDMS/PU layer and the glass slide; however, as shown in Kim’s Fig. 3A, these wires are not over the entire expanse of the PDMS/PU layer, so the PDMS/PU layer does directly lay on the glass slide. 


    PNG
    media_image2.png
    232
    466
    media_image2.png
    Greyscale

Kim, Fig. 21(e)
	In the analogous art of microelectrode arrays, it would have been obvious to one skilled in the art before the effective filing date to modify the insert of Daum with the spatial positioning of Kim in order to provide electrical contacts that can go through the insert to a portion outside the insert. This configuration would allow for both cell culture on an insert and a larger number of electrodes in the insert than seen in Daum, as seen in Kim.
	Regarding 2) of claim 1, Kim discloses that the top surface (Fig. 21(e), top surface of “PDMS/PU”) is divided (paragraph [0048]; annotated Fig. 11A; Fig. 11B) into an inner portion (annotated Fig. 11A; Fig. 11B) and an outer portion (annotated Fig. 11A; Fig. 11B).

    PNG
    media_image3.png
    359
    574
    media_image3.png
    Greyscale

Kim, Fig. 11A
	In the analogous art of microelectrode arrays, it would have been obvious to one skilled in the art before the effective filing date to modify the insert of Daum with the spatial positioning of Kim in order to provide electrical contacts that can go through the insert to a portion outside the insert. This configuration would allow for both cell culture on an insert and a larger number of electrodes in the insert than seen in Daum, as seen in Kim.
	Regarding 3) of claim 1, Kim discloses one or plurality of electrodes (Fig. 21(e)) physically attached to the top surface (Fig. 21(e), top surface of “PDMS/PU”) of the permeable solid support (as taught by Daum, above).
	In the analogous art of microelectrode arrays, it would have been obvious to one skilled in the art before the effective filing date to modify the insert of Daum with the location of the electrode being physically attached to the top surface as in Kim in order to collect biosignals from the cells directly cultured on the top surface (Kim, paragraph [0050]).
	Regarding 4) of claim 1, in the event that Daum is deemed to not disclose one or plurality of contact pads, Kim discloses one or plurality of contact pads (paragraph [0011] and [0070], Fig. 21(e), “Pad”). In addition, Kim discloses one or plurality of contact pads (paragraph [0011] and [0070], Fig. 21(e), “Pad”), positioned on top (Fig. 21(e), “Pad”) of the at least one region of the outer portion (annotated Fig. 11A; Fig. 11B).
In the analogous art of microelectrode arrays, it would have been obvious to one skilled in the art before the effective filing date to modify the contact pads of modified Daum with the location of the contact pads on the top of the outer portion of Kim in order to have the electrode leads accessible to outside apparatuses that can read biosignals.
	Regarding the phrase “of the top surface”, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the contact pad to be on the outer portion of the top surface. Regarding this limitation, rearrangement of parts would have been obvious to one of ordinary skill in the art as an obvious matter of design choice and would not have modified the operation of the device. MPEP § 2144.04(VI)(C).
	Regarding claim 4, Daum discloses a first protrusion (paragraph [0032], Fig. 1, element 6) that is circular or substantially circular (Fig. 2) physically attached to the top surface (annotated Fig. 1) on its edge (annotated Fig. 1) defining sidewalls (paragraph [0032], Fig. 1, element 6) of the vessel (paragraph [0011], “insert”) with a height above the top surface (annotated Fig. 1), the insert further comprises:
a circular or semi-circular ring (Fig. 2; paragraph [0032], Fig. 1, element 6) affixed to the permeable solid support (paragraph [0010], permeable membrane), such that the permeable solid support and the ring (Fig. 2; paragraph [0032], Fig. 1, element 6) define a cylindrical or substantially cylindrical vessel (paragraph [0011]; “pot-shaped”)
Daum does not disclose:
a height from about 1 millimeter to about 10 millimeters 
a height from about 0.5 to about 15 millimeters
Regarding 1) and 2) of claim 2, Kim discloses a height from about 1 millimeter to about 10 millimeters (paragraph [00231] “-10 mm deep”) and a height from about 0.5 to about 15 millimeters (paragraph [00231] “-10 mm deep”).
In the analogous art of microelectrode arrays, it would have been obvious to one skilled in the art before the effective filing date to modify the dimensions of the modified insert of Daum to be the dimensions of Kim in order to have dimensions that are in accordance with standard microplates (Kim, paragraph [00231]). Keeping the dimensions of the chambers the same across inserts and microplates would further reduce the number of variables in a cell culture experiment. 
In addition, the claim limitation is obvious under MPEP § 2144.04(IV)(A), which states that “where the only difference between the prior art and the claims was a recitation of relative dimensions … [and the claimed device] would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.
	The remainder of the claim was not elected.
Regarding claim 9, Daum does not disclose a hydrogel matrix layer. 
However, regarding claim 9, the limitations of the hydrogel matrix layer are presented in the alternative in claim 4; therefore, said limitations are not needed to satisfy the claim. A further limiting limitation of the hydrogel matrix layer in claim 9 is similarly interpreted to be presented in the alternative as well and is not needed to satisfy the limitations of the claim. As such, claim 9 does not provide a positive recitation of a patentable distinction over Daum in view of Kim, and is therefore met by said references.
Regarding claim 14, Daum does not disclose the hydrogel matrix comprises a first polymer comprising no greater than about 15% PEG and from about 0.05% to about 5.0% of one or a combination of self-assembling peptides chosen from: gelatin methacrylate.
However, regarding claim 14, the limitations of the hydrogel matrix layer are presented in the alternative in claim 4; therefore, said limitations are not needed to satisfy the claim. A further limiting limitation of the hydrogel matrix layer in claim 14 is similarly interpreted to be presented in the alternative as well and is not needed to satisfy the limitations of the claim. As such, claim 14 does not provide a positive recitation of a patentable distinction over Daum in view of Kim, and is therefore met by said references.
The remainder of the claim was not elected.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Daum (DE 102007003585) (machine translation) in view of Kim (WO 2014/144219), further in view of Sugihara (US 5,563,067).
	Regarding claim 2, Daum discloses the one or plurality of electrodes (paragraph [0034]), the bottom surface (Fig. 1, element 10) of the one or plurality of electrodes (paragraph [0034]) positioned adjacent or substantially adjacent (annotated Fig. 1) to the bottom face (annotated Fig. 1) of the vessel (paragraph [0011], “insert”).
Daum does not disclose that the one or plurality of electrodes are planar in shape with a top and a bottom surface.
Sugihara discloses that the one or plurality of electrodes (Fig. 3; col. 3, lines 65-67; col. 4, lines 39-48) are planar in shape (col. 4, line 46) with a top (col. 4, line 46) and a bottom surface (col. 4, line 47).
In the analogous art of microelectrodes for sensing electric physiology of cells, it would have been obvious to one skilled in the art before the effective filing date to modify the insert of modified Daum with the planar electrodes of Sugihara in order to measure multiple points of simultaneous measurements of electric potential over long times (Sugihara, col. 1, lines 38-48).
	The remainder of the claim was not elected.

Claims 10-11, 21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Daum (DE 102007003585) (machine translation) in view of Kim (WO 2014/144219), further in view of Nicolini (“In vitro Electrophysiological Screening with Dorsal Root Ganglion Neurons”).
Regarding claim 10, Daum does not disclose one or a plurality of isolated Schwann cells; and one or a plurality of dorsal root ganglion (DRG) or DRG fragments.
	Nicolini discloses one or a plurality of DRG fragments (Fig. 3-4 and “Discussion and Conclusion”).
	In the analogous art of microelectrode arrays, it would have been obvious to one skilled in the art before the effective filing date to modify the insert of modified Daum with the dorsal root ganglion of Nicolini in order to model the cellular responses to pain in vitro instead of in vivo. This would reduce the need for research animals that undergo pain (Nicolini, “Introduction”).
	Regarding claim 11, Daum discloses wherein at least one portion of the electrode (paragraph [0034]) is positioned below the bottom region (annotated Fig. 1, element 10).
Daum does not disclose:
wherein a first hydrogel matrix is layered across the top surface and comprises at least a first cavity, the cavity comprising a contiguous side region and a bottom region;
wherein at least one portion of the electrode is … protruding minimally above the bottom region
wherein the one or plurality of isolated Schwann cells and/or the one or plurality of DRG or DRG fragments is positioned on top of the bottom region of the cavity such that the Schwann cells, DRG or DRG fragments are positioned above or are in contact with the one or plurality of electrodes.
	Regarding 1) of claim 11, Kim discloses a first hydrogel matrix (paragraph [0014] “polyethylene glycol-gelatin methacrylate”) is layered across a top surface (paragraph [0014], “a biodegradable substrate” and paragraph [0016] “the cell culturing layer material”).
	In the analogous art of microelectrode arrays, it would have been obvious to one skilled in the art before the effective filing date to modify the modified insert of Daum with the hydrogel matrix of Kim in order to be an effective biocompatible or biodegradable layer (Kim, paragraph [0014]) for a cell culturing layer material (Kim, paragraph [0016]).
	Regarding 1) of claim 11, the limitation “and comprises at least a first cavity, the cavity comprising a contiguous side region and a bottom region” can be met by a cylindrical well of the cylindrical insert of Daum.
Regarding 2) of claim 11, the limitation “wherein at least one portion of the electrode is … protruding minimally above the bottom region”, this limitation has been listed in the alternative with the limitation “wherein at least one portion of the electrode is positioned below the bottom region”, which has already been disclosed by Daum.
Regarding 3) of claim 11, Nicolini discloses wherein the one or plurality of DRG fragments (Fig. 3-4 and “Discussion and Conclusion”) on top of the bottom region of a cavity (Figs. 1 and 3; a “12-well MEA plate” is expected to have a well-shaped cavity) such that the DRG fragments (Fig. 3-4 and “Discussion and Conclusion”) are positioned above or are in contact with the one or plurality of electrodes (Figs. 3-4).
	In the analogous art of microelectrode arrays, it would have been obvious to one skilled in the art before the effective filing date to modify the insert of modified Daum with the DRG fragments positioned above or in contact with the electrodes as in Nicolini in order to record the action potentials of the DRG fragments. These biosignals would then be able to be monitored during in vitro study cultures to test potential pain therapies.
	Regarding claim 21, Daum discloses the one or plurality of electrodes (paragraph [0034]) and a top surface (annotated Fig. 1) of the permeable solid support (paragraph [0010], permeable membrane).
Daum does not disclose that the one or plurality of electrodes are in a substantially horizontal orientation on a top surface of the permeable solid support.
Nicolini discloses that the one or plurality of electrodes are in a substantially horizontal orientation (Figs. 3-4) on a top surface (Figs. 1 and 3; a “12-well MEA plate” is expected to have a well-shaped cavity).
In the analogous art of microelectrode arrays, it would have been obvious to one skilled in the art before the effective filing date to modify the insert of modified Daum with the substantially horizontal orientation of Nicolini in order to record the biosignals of two-dimensional cell culture on a microelectrode array.
	Regarding claim 31, Daum discloses one or a plurality cells (paragraph [0016]).
	Daum does not disclose wherein the one or a plurality of cells comprise one or a combination of cells and/or tissues chosen from: a peripheral nervous system neuron.
	Nicolini discloses wherein the one or a plurality of cells comprise one or a combination of cells and/or tissues chosen from: a peripheral nervous system neuron (“Introduction”, specifically “peripheral neurons”).
	In the analogous art of microelectrode arrays, it would have been obvious to one skilled in the art before the effective filing date to modify the insert of modified Daum with the peripheral nervous system neurons of Nicolini in order to model the cellular responses to pain in vitro instead of in vivo. This would reduce the need for research animals that undergo pain (Nicolini, “Introduction”).
	Regarding the phrase “culture medium”, Daum discloses this in the drawings (Fig. 1, shaded area). However, if the pictorial representation of the culture medium is in question, Kim discloses culture medium (paragraph [00115]). 
In the analogous art of microelectrode arrays, it would have been obvious to one skilled in the art before the effective filing date to modify a cell culture of Daum with a cell culture medium as in Kim, in order to grow adherent or suspension cells with the nutrients that they need to survive in vitro.
	The remainder of the claim was not elected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799